HARRIS, Judge.
The trial court, without notice to the Department of Corrections, ordered that Virginia Lynn Storey, an inmate incarcerated for committing lewd and lascivious acts upon a child and held under the supervision of the Department of Corrections, “shall be allowed visitation with her infant daughter ... while she is incarcerated in the Department of Corrections.” We reverse.
The legislature has authorized the Department of Corrections1 and not the courts to determine if visitation with minors is appropriate with prisoners serving time for committing a sex act on or in the presence of children. A court becomes involved in prison visitation in such instances only if the court has itself imposed nonvisitation restrictions— and then only to the extent of releasing its own restrictions. See Singletary v. Benton, 693 So.2d 1119 (Fla. 4th DCA 1997). If Ms. Storey desires visitation with her child, she should proceed through the Department procedures and, if necessary, through its appellate process.
REVERSED.
DAUKSCH and W. SHARP, JJ., concur.

. See section 944.09(1)00, Florida Statutes.